DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11 of copending Application No. 16651348 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, and 11 of application ‘348 include all the limitations of instant claims 1-3, 5, and 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application No. 16651347
Copending Application No 16651348
Claim 1: An equipment management system comprising: 


a first database configured to store equipment information about an equipment; 

a second database configured to store user information about a user; 


wherein the controller is configured to allow access to the first database from the control apparatus, and wherein the controller is configured to prohibit access to the second database from the control apparatus.


and a controller configured to collect the equipment information from a control apparatus controlling the equipment, 

Claim 1: An equipment management system, comprising: a gateway apparatus including an interface configured to receive an operation command configured to operate an equipment; 
a first database configured to store first information allowed access from the gateway apparatus; 
a second database configured to store second information prohibited access from the gateway apparatus;

 and a controller configured to allow access to the first database from the gateway apparatus and prohibit access to the second database from the gateway apparatus,
 wherein the first information includes guidance information indicating a handling method of the equipment, 
the second information includes equipment information collected from a control apparatus controlling the equipment, and the gateway apparatus is configured to perform access to the first database and to acquire the guidance information from the first database.
Claim 2: The equipment management system according to claim 1, wherein the first database and the second database are physically different databases.
Claim 2: The equipment management system according to claim 1, wherein the first database and the second database are databases physically different from each other.
Claim 3: The equipment management system according to claim 1, wherein the first database and the second database store index information associating the equipment information and the user information.
Claim 3: The equipment management system according to claim 1, wherein the first database and the second database store index information associating the first information and the second information with each other.
Claim 5: The equipment management system according to claim l, wherein the equipment information includes at least one of: sensing data including numerical data representing an operation state of the equipment; an error code identifying an error of the equipment; statistical data obtained by a statistical process of the 3Docket No.: 5681-046numerical data; reference data including a threshold value compared with the numerical data; and an operation history of the equipment.
Claim 5: The equipment management system according to claim 1, wherein the equipment information includes at least one of: sensing data including numerical data indicating an operating state of the equipment, an error code identifying an error of the equipment, statistical data obtained by statistical processing of the numerical data, reference data including a threshold value compared with the numerical data, [[and]]or an operation history of the equipment.
Claim 7: An equipment management method comprising 


storing, in a first database, equipment information about an equipment;

 storing, in a second database, user information about a user; 

allowing access to the first database from the control apparatus; and prohibiting access to the second database from the control apparatus.


collecting the equipment information from a control apparatus controlling the equipment;
Claim 11: An equipment management method, comprising: receiving, by a gateway apparatus, an operation command configured to operate an equipment;
 storing, in a first database, first information allowed access from the gateway apparatus; 

storing, in a second database, second information prohibited access from the gateway apparatus; 
allowing access to the first database from the gateway apparatus; and prohibiting access to the second database from the gateway apparatus; wherein the first information includes guidance information indicating a handling method of the equipment, 
the second information includes equipment information collected from a control apparatus configured to control the equipment, and the gateway apparatus performs access to the first database and acquires the guidance information from the first database.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al US 20150120008 (hereinafter Hashimoto) in view of Kozo et al JP 2015011659 English Machine Translation (hereinafter Kozo).

As to claim 1, Hashimoto teaches an equipment management system (Figure 2 and abstract) comprising: a first database configured to store equipment information about an equipment (Figure 2, reference number 61b “Equipment Information Database Storage Unit”, and paragraph 55 discloses the equipment information database storage unit stores various kind of information on the industrial equipment) ; a second database configured to store user information about a user (Figure 2, reference number 61a “User Information Database Storage Unit”, and paragraph 54 discloses the user information database storage unit stores various kinds of information on the user); and a controller configured to collect the equipment information from a control apparatus controlling the equipment (paragraph 61 disclose the equipment information registration unit acquires the equipment information on each of the plurality of industrial equipment from the control device and plurality of  industrial equipment); wherein the controller is configured  allow access of data from  the control apparatus( paragraph 61 discloses the controller is the equipment information registration unit that access data from the control device).
Hashimoto does not teach allowing access to the first database from the control apparatus, and prohibiting access to the second database from the control apparatus.
Kozo teaches controller is configured to allow access to the first database from the control apparatus (page 2 discloses a technique for permitting access when a file is in a first database, see also page 6 which discloses servers that have access to a first database, DB1, via the maintenance interface ), and wherein the controller is configured to prohibit access to the second database from the control apparatus (page2 discloses a technique prohibiting access when the file is in the second database, see also page 6 with disclose servers that are prohibited from access a second database, DB2, via the maintenance interface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claim invention to modify Hashimoto’s equipment management system with Kozo’s controller and method of accessing and prohibiting access to databases to provide an improved method of controlling access to data (paragraph 2 of Kozo).

As to claim 3, the combination of Hashimoto in view of Kozo teach wherein the first database and the second database store index information associating the equipment information and the user information (Hashimoto: Figures 6-7 and 9 reveals the index information as a serial number associating the equipment information and the user/owner information from the databases).

As to claim 7, Hashimoto teaches an equipment management method comprising the steps of: storing, in a first database, equipment information about an equipment(paragraph 55 discloses the equipment information database storage unit stores various kind of information on the industrial equipment); storing, in a second database, user information about a user(paragraph 54 discloses the user information database storage unit stores various kinds of information on the user); collecting the equipment information from a control apparatus controlling the equipment(paragraph 61 disclose the equipment information registration unit acquires the equipment information on each of the plurality of industrial equipment from the control device and plurality of  industrial equipment). 
Hashimoto does not teach allowing access to the first database from the control apparatus, and prohibiting access to the second database from the control apparatus.
Kozo teaches allowing access to the first database from the control apparatus (page 2 discloses a technique for permitting access when a file is in a first database, see also page 6 which discloses servers that have access to a first database, DB1, via the maintenance interface ), and prohibiting access to the second database from the control apparatus (page2 discloses a technique prohibiting access when the file is in the second database, see also page 6 with disclose servers that are prohibited from access a second database, DB2, via the maintenance interface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claim invention to modify Hashimoto’s equipment management system with Kozo’s method of accessing and prohibiting access to databases to provide an improved method of controlling access to data (paragraph 2 of Kozo).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al US 20150120008 (hereinafter Hashimoto) in view of Kozo et al JP 2015011659 English Machine Translation (hereinafter Kozo) in further view of Kanamaru US 20190203969 (hereinafter Kanamaru).

As to claim 5, the combination of Hashimoto in view of Kozo teach the limitations recited in claim 1 above. The combination of Hashimoto in view of Kozo do not teach wherein the equipment information includes at least one of: sensing data including numerical data representing an operation state of the equipment; an error code identifying an error of the equipment; statistical data obtained by a statistical process of the 3Docket No.: 5681-046numerical data; reference data including a threshold value compared with the numerical data; and an operation history of the equipment.
Kanamaru teaches wherein the equipment information includes at least one of: sensing data including numerical data representing an operation state of the equipment; an error code identifying an error of the equipment; statistical data obtained by a statistical process of the 3Docket No.: 5681-046numerical data; reference data including a threshold value compared with the numerical data; and an operation history of the equipment (Kanamaru: paragraph 37 discloses the equipment information includes operation history, abnormality history of each equipment apparatus, and trend data obtained by extracting sensor detection values).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claim invention to modify Hashimoto’s equipment management system in view of Kozo’s method with Kanamaru’s  equipment information teachings to provide an equipment management system where usability and security is improved (paragraph 6 of Kanamaru).

As to claim 6, the combination of Hashimoto in view of Kozo teach the limitations recited in claim 1 above. The combination of Hashimoto in view of Kozo do not teach wherein the controller is configured to set an access authority of an information element included in the equipment information for each entity which accesses the equipment information. 
Kanamaru teaches wherein the controller is configured to set an access authority of an information element included in the equipment information for each entity which accesses the equipment information (Kanamaru: paragraphs 66-77 disclose the controller requires password as the access authority of the equipment information of each equipment entity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claim invention to modify Hashimoto’s equipment management system in view of Kozo’s method with Kanamaru’s  controller to provide an equipment management system where usability and security is improved (paragraph 6 of Kanamaru).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al US 20150120008 (hereinafter Hashimoto) in view of Kozo et al JP 2015011659 English Machine Translation (hereinafter Kozo) in further view of Schets US 20050133743 (hereinafter Schets).

As to claim 2, the combination of Hashimoto in view Kozo teach all the limitations recited in claim 1 above. While the combination of Hashimoto in view of Kozo reveal the first database is separate from the second database (Hashimoto: Figure 2 disclose the first database 61b is separate from the second database 61a in the cloud server). The combination of Hashimoto in view of Kozo is silent in teaching wherein the first database and the second database are physically different database.
Schets teaches wherein the first database and the second database are physically different database (paragraph 120 teaches the first database and the second database are separate databases or storage locations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claim invention to modify Hashimoto’s equipment management system in view of Kozo’s  method with Schets’ teaching of separate databases to support the different availability requirement of the databases and improve system performance.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner does not find references on record anticipating or a combination of references making obvious to wherein the controller is configured to delete at least the index information when providing the equipment information to a third party.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437

/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437